United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 5, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-60444
                           Summary Calendar


HUSAM AL SHTAYA,

                                           Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                           Respondent.

                         --------------------
                 Petition for Review of a Decision of
                   the Board of Immigration Appeals
                          BIA No. A95 897 171
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Husam Al Shtaya appeals from the decision of the Board of

Immigration Appeals (BIA) to 1) reject on the merits Shtaya’s

application for asylum and 2) uphold the immigration judge’s (IJ)

denial of Shtaya’s requests for withholding of removal and relief

under the Convention Against Torture (CAT).

         Shtaya argues that he established refugee status based on

the imputed political belief that he is an Israeli sympathizer.

He asserts that he faced past persecution given the evidence that


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-60444
                                  -2-

militants shot at his home.     Because of the mistaken assumption

that he collaborated with the Israelis, Shtaya states that he

cannot safely return to Israel, the West Bank, or any of the

occupied territories.     Shtaya maintains that the fact that his

family has not been harmed is of no consequence because only he

is wanted for his alleged collaboration with the Israelis.

       Because Shtaya has failed to show that the evidence is so

compelling that no reasonable factfinder could conclude against

the BIA’s determination that he is not entitled to asylum, we

must affirm that finding.     See Carbajal-Gonzalez v. INS, 78 F.3d
194, 197 (5th Cir. 1996).     As Shtaya has not made the showing

required to obtain asylum, he has not met the more demanding

standards for withholding of removal and protection under the

CAT.    See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

       PETITION DENIED.